FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           July 17, 2012
                            FOR THE TENTH CIRCUIT
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court


CLYDE E. MEGGINSON,

             Plaintiff-Appellant,
                                                           No. 11-1520
v.                                                (D.C. No. 1:10-CV-01485-REB)
                                                             (D. Colo.)
MICHAEL J. ASTRUE, Commissioner
of Social Security,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, PORFILIO, Senior Circuit Judge, and MURPHY,
Circuit Judge.


      Clyde E. Megginson is appealing the order entered by the district court

affirming the decision of the Commissioner of Social Security denying his

application for disability insurance benefits based on the residual effects of a stroke

that he suffered in 2003. Mr. Megginson claims the Administrative Law Judge (ALJ)

*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
committed reversible error under the Social Security Act by determining that he

could perform his past relevant work as a convenience store clerk. Exercising

jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, we conclude that the

ALJ’s denial of benefits is free of legal error and supported by substantial evidence.

We therefore affirm.

      The ALJ denied Mr. Megginson’s application for disability insurance benefits

at step four of the five-step sequential evaluation process for determining disability.

See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005) (describing five

steps). Specifically, the ALJ found that: (1) Mr. Megginson has not engaged in

substantial gainful activity since September 1, 2003; (2) Mr. Megginson suffers from

“[r]esiduals of a cerebrovascular accident with right sided numbness and diabetes

mellitus,” Joint Appendix at A45, and these conditions are severe impairments;

(3) Mr. Megginson’s impairments do not meet or equal any listed impairment under

the controlling regulations; (4) Mr. Megginson has the residual functional capacity to

perform light work but is restricted from work involving concentrated exposure to

hazards; and (5) Mr. Megginson is capable of performing his past relevant work as a

convenience store clerk, because “[t]his work does not require the performance of

work-related activities precluded by [his] residual functional capacity.” Id. at A50

(bold print omitted).




                                          -2-
      The Appeals Council denied Mr. Megginson’s request for review of the ALJ’s

decision. He then filed a complaint in the district court. The district court affirmed

the ALJ’s denial of benefits, and this appeal followed.

      Because the Appeals Council denied review, the ALJ’s decision is the

Commissioner’s final decision for purposes of this appeal. See Doyal v. Barnhart,

331 F.3d 758, 759 (10th Cir. 2003). In reviewing the ALJ’s decision, “we neither

reweigh the evidence nor substitute our judgment for that of the agency.” Casias v.

Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991). Instead, we

review the ALJ’s decision only “to determine whether the factual findings are

supported by substantial evidence in the record and whether the correct legal

standards were applied.” Doyal, 331 F.3d at 760. Substantial evidence is “more than

a scintilla, but less than a preponderance.” Lax v. Astrue, 489 F.3d 1080, 1084

(10th Cir. 2007). It “is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Id. (internal quotation marks omitted). A

decision is not based on substantial evidence “if it is overwhelmed by other evidence

in the record.” Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (internal

quotation marks omitted).

      On appeal, Mr. Megginson claims that: (1) the ALJ failed to properly evaluate

the medical evidence; (2) the ALJ failed to properly consider the disability

determination by the Department of Veterans Affairs; (3) the ALJ failed to properly




                                         -3-
evaluate his subjective complaints; and (4) the ALJ erred by finding that he could

perform his past relevant work as a convenience store clerk.

      We begin by commending both sides for the excellent briefs submitted to this

court. In particular, we note that both sides have thoroughly and accurately discussed

the medical evidence in the record. See Aplt. Opening Br. at 5-16; Aplee. Br. at

3-14. We have also been impressed by the quality of the arguments advanced by

both sides on the question of whether the ALJ properly evaluated the medical

evidence in the record, especially as this issue relates to the ALJ’s evaluation of the

opinions of Dr. Shastri, one of Mr. Megginson’s treating physicians. See Aplt.

Opening Br. at 21-29; Aplee. Br. at 23-32. That said, after carefully considering the

record on appeal, we believe a summary affirmance is in order. First, like the district

court, we “cannot find that the ALJ erred in discrediting [Dr. Shastri’s] opinions as

unsupported and/or contradicted by the other medical evidence of record.” Joint

App. at A715. As the district court explained, “[c]ontrary to plaintiff’s assertion, the

ALJ did not simply dismiss Dr. Shastri’s opinion[s] without analysis, but carefully

examined each of her suggested limitations, referring to and discussing other

evidence of record that undermined her relative[ly] brief and conclusory opinions.”

Id. (citing Joint App. at A49-A50).

      Second, the medical records from the VA Medical Center in Baltimore

regarding the treatment that Mr. Megginson received in 2007 and 2008 do not

document any disabling limitations related to Mr. Megginson’s diagnosed thrombosis


                                          -4-
and arteriosclerotic heart disease. Instead, as the ALJ found, Mr. Megginson’s “VA

treating notes fail to give any findings concerning these two impairments.” Joint

App. at A50. As a result, we conclude that the ALJ properly refused to be bound by

the determination of the Department of Veterans Affairs in June 2008 that these

conditions were permanently and totally disabling.

      Third, we conclude that the ALJ’s thorough review of Mr. Megginson’s

medical records supports his adverse credibility finding in this case. See Joint App.

at A46-A50; see also 20 C.F.R. § 404.1529(c)(4) (“we will evaluate your statements

in relation to the objective medical evidence,” and “[w]e will consider . . . the signs

and laboratory findings, and statements by your treating or nontreating source . . .

about how your symptoms affect you”). On this point, we agree with the

Commissioner that “[t]he fact that clinical examinations routinely showed a normal

gait and full (5/5) muscle strength, grip strength, and range of motion in his right arm

undermined Megginson’s allegations, as the ALJ explained.” Aplee. Br. at 33

(record citations omitted). We also reject Mr. Megginson’s claim that the ALJ erred

by failing to consider his “extensive testimony on his symptoms, limitations, daily

activities, and lack of improvement with treatment.” Aplt. Opening Br. at 35. As

this court has pointed out, “[c]ontrary to plaintiff’s view, our opinion in Kepler [v.

Chater, 68 F.3d 387 (10th Cir. 1995)] does not require a formalistic factor-by-factor

recitation of the evidence. So long as the ALJ sets forth the specific evidence he




                                          -5-
relies on in evaluating the claimant’s credibility, the dictates of Kepler are satisfied.”

Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000).

      Finally, having found no legal or factual errors related to the first three issues

raised by Mr. Megginson, we reject his argument that the ALJ erred in determining at

step four that he had the residual functional capacity to perform his past “light” work

as a convenience store clerk.

      The judgment of the district court is AFFIRMED.


                                                 Entered for the Court


                                                 Mary Beck Briscoe
                                                 Chief Judge




                                           -6-